PRITCHARD, Circuit Judge.
I dissent from this judgment on the ground that the court which heard the case was not properly constituted. The act creating the Circuit Court of Appeals does not, in my opinion, contain any provision which authorizes the court to be composed exclusively of District Judges, but, on the contrary, the act clearly indicates that it was the intention of Congress that either the Chief Justice, one of the Associate Justices, or one of the Circuit Judges should be present, and preside at each term of the court.